DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Notice to Applicant
This communication is in response to the Request for Continued Examination (RCE) filed 3/15/21.  Claims 11 and 17 have been amended.  Claims 1-10 are cancelled.  Claims 11-26 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/21 has been entered.

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The newly added recitation of "the at least one image analysis parameter used by the computer to define a segmentation of the overview image based on features in the overview image" within claim 11 and “the at least one image analysis parameter used by the image receiving device to define a segmentation of the overview image based on features in the overview image” within claim 17 appear to constitute new matter. 
In particular, Applicant does not point to, nor was the Examiner able to find support for this newly added language within the specification as originally filed.  As such, Applicant is respectfully requested to clarify the above issues and to specifically point out support for the newly added limitations in the originally filed specification and claims. 
Applicant is required to cancel the new matter in the reply to this Office Action.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 11 recites the limitation "the computer" in lines 7 & 8.  There is insufficient antecedent basis for this limitation in the claim.
Claims 11 and 17 recite the limitation "the microscope system that acquires images…" in the last step of the claims.  There is insufficient antecedent basis for this limitation in the claims.
Claims 11 and 17 recite the limitation "the magnification suggestion that aligns a field of view…" in the last step of the claims.  There is insufficient antecedent basis for this limitation in the claims.
Claims 12-16 and 18-26 incorporate the deficiencies of claims 11 and 17, through dependency, and are therefore also rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 11-13, 15-19, and 21-26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hunter et al. (US 2007/0016373 A1) in view of Bacus et al. (US 2001/0050999 A1), in view of Bodzin et al. (US 2003/0139886 A1), and further in view of Soenksen (US 6,917,696 B2).
(A) Referring to claim 11, Hunter discloses a computer-implemented method for imaging a sparse object of interest in a biological sample resulting from a biological assay preparation, the method comprising (para. 46-48 of Hunter):

Hunter does not expressly disclose obtaining an overview image of the biological sample by controlling a microscope system to acquire an image at a first magnification, segmenting the overview image based on at least one image analysis parameter identified by the computer in the overview image, the at least one image analysis parameter used by the computer to define a segmentation of the overview image based on features in the overview image; generating, based on the region of interest and the at least one control parameter, a magnification suggestion for obtaining a magnified image of the sparse object of interest;  driving selection and position of a lens of the microscope system according to the region of interest and the magnification suggestion that aligns a field of view of the microscope system with the region of interest and the magnification suggestion to  obtain the  magnified image of the sparse object of interest by controlling the microscope system that acquires images of the region of interest according to the field of view at a second magnification higher than the first magnification; and using image analysis and feature extraction to determine the region of interest, values of the at least one control parameter determined by scanning the biological sample in segmenting the overview image.

Bodzin discloses using image analysis and feature extraction to determine the region of interest, values of the at least one control parameter determined by scanning the biological sample in segmenting the overview image (para. 50 of Bodzin; note that a sample is scanned and particles are identified within a sample by segmenting an image into a number of regions and image analysis methods are used to detect and measure one or more properties of the particles in the sample); generating, based on the region of interest and the at least one control parameter, a magnification suggestion for obtaining a magnified image of the sparse object of interest (para. 173-174, 170, 129-131, 284  of Bodzin).
Soenksen discloses segmenting the overview image based on at least one image analysis parameter identified by the computer in the overview image, the at least one image analysis parameter used by the computer to define a segmentation of the overview image based on features in the overview image (col. 22, lines 43-67 of Soenksen; the specialized computer program would use simple boundary detection and segmentation algorithms to search the image 76 for the presence of all objects, in this case objects O1108 through O8122, and display these objects as object images 132 in the object window 130. ); driving selection and position of a lens of the microscope system according to the region of interest and the magnification suggestion that aligns a field of view of the microscope system with the region of interest and the magnification suggestion to  obtain the  magnified image of the sparse object of interest by controlling the microscope system that acquires images of the region of interest according to the field of view at a second magnification higher than the first magnification (abstract, col. 1, line 16 – col. 2, line 33, col. 3, line 63- col. 4, line 67,  and col. 10, lines 3-35 of Soenksen;  note that Soensken discloses that after pre-scanning a slide at a very low microscope objective lens magnification 
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Bacus, Bodzin and Soenksen within Hunter.  The motivation for doing so would have been to show the architecture and spatial relationship of biological material in a specimen (abstract of Bacus), to choose the magnification required, and to analyze images of samples (abstract and para. 174 of Bodzin), and to overcome the optical microscopy limitation of simultaneously achieving both a large field of view, and high magnification (col. 1, lines 43-47 of Soenksen).
(B) Referring to claim 12, Hunter discloses wherein the region of interest comprises a bounding box for the sparse object of interest (para. 100 & 135 of Hunter).
 	Hunter does not expressly disclose wherein driving the selection and position of the lens to obtain the magnified image2 of 13Application Serial No. 12/595,623Response to Office Action dated September 5, 2019 Applicant's Docket No.: 226758-3comprises choosing the second magnification, from a set of available magnifications, that gives the highest possible resolution when still imaging a whole sparse object of interest as defined by the bounding box.
Bacus discloses choosing the second magnification, from a set of available magnifications, that gives the highest possible resolution when still imaging a whole sparse object of interest as defined by the bounding box (para. 17, 50, and 60 of Bacus). 
Bodzin discloses driving the selection and position of the lens to obtain the magnified image2 of 13Application Serial No. 12/595,623Response to Office Action dated September 5, 2019 (para. 173-174, 170, 129-131, 284  of Bodzin).

(C) Referring to claim 13, Hunter discloses wherein the biological assay preparation comprises preparing the sample with a certain seeding density of sparse objects of interest, and wherein the at least one control parameter comprises a number or density of sparse objects of interest (para. 105, 68, and 99 of Hunter).
(D) Referring to claim 15, Hunter discloses wherein the at least one control parameter comprises a control parameter that relates to an intensity level or shape constraint of sparse objects of interest (para. 57 & 63 of Hunter).
(E) Referring to claim 16, Hunter discloses wherein the at least one control parameter comprises a configurable parameter allowing at least one of refinement of an object of interest or accounting for morphological and intensity descriptors or logical combinations of these descriptors (para. 47 & 60 of Hunter).
(F) Referring to claim 17, Hunter discloses: A system for imaging sparse objects of interest in a biological sample resulting from a biological assay preparation, the system comprising: a microscope system; and an image receiving device operationally connected to the microscope system, the image receiving device arranged to (Fig. 1 and para. 48 of Hunter):
controI image acquisition and receive images from the microscope system (Fig. 1 and para. 48 of Hunter).
The remainder of claim 17 contains substantially the same limitations as claim 11, and is therefore rejected for the same reasons given above.

(H) Claims 18, 19, 21, and 22 repeat the same limitations as claims 12, 13, 15, and 16, and are therefore rejected for the same reasons given above.
(I) Referring to claim 24, Hunter discloses wherein the segmenting further comprises automatically scanning through the overview image and reporting the at least one control parameter (para. 11, 12, 48-52, and 116-119 of Hunter).
(J) Referring to claims 25 and 26, Hunter does not disclose wherein the magnification suggestion comprises a plurality of suggested magnifications, and wherein the second magnification is selected from the plurality of suggested magnifications.  
	Bacus discloses wherein the magnification suggestion comprises a plurality of suggested magnifications, and wherein the second magnification is selected from the plurality of suggested magnifications (para. 4-7, 47, and Fig. 6 of Bacus).  
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Bacus within Hunter.  The motivation for doing so would have been to show the architecture and spatial relationship of biological material in a specimen (abstract of Bacus).


Claims 14 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hunter et al. (US 2007/0016373 A1) in view of Bacus et al. (US 2001/0050999 A1), in view of Bodzin et al. (US 2003/0139886 A1), in view of Soenksen (US 6,917,696 B2), and further in view of Provenzano et al. (US 2008/0212867 A1).

	Provenzano discloses wherein the sparse object of interest are explants clumps of cells, and wherein the at least one control parameter comprises a number of explants clumps of cells in the sample (para. 62 of Provenzano).
	At the time of the invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Provenzano within Hunter, Bacus, Bodzin and Soenksen.  The motivation for doing so would have been to isolate the cells.


Response to Arguments
Applicant's arguments filed 3/15/21 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 3/15/21.
(1) Applicant respectfully submits that the cited references, taken alone or in combination, fail to teach or suggest every element set forth in claims 11 and 17.

(A) As per the first argument, it is unclear how the language of the claim differs from the applied prior art. Soenksen discloses driving selection and position of a lens of the microscope system according to the region of interest and the magnification suggestion that aligns a field of view of the microscope system with the region of interest and the magnification suggestion to  obtain the  magnified image of the sparse object of interest by controlling the microscope system that acquires images of the region of interest according to the field of view at a second magnification higher than the first magnification (see how the at least one image analysis parameter is “accepted.” Hunter discloses scanning parameters in para. 12 and screening parameters in para. 118 & Figure 27. In Hunter algorithms are incorporated into scanning parameters for that assay, so that automated image segmentation and tessellation can enable the speeds necessary for high throughput screening. Examiner suggests Applicant amend the claims using more specific language from paragraphs 25 and 26 of Applicant’s Specification:
In paragraph [0025]: This specialized segmentation software finds image analysis parameters in the image 401 by utilizing a specific segmentation technique in an automatic way by scanning through the sample 115 and reporting a control parameter, for example the number of cell clumps. 
[0026] The image analysis parameter set is accepted if it gets results closest to the control parameter or set of control parameters. In another embodiment of the invention, if such a control parameter is not available the software in processor 103a can suggest a segmentation of the overview image and ask the user to accept or reject it. In yet another embodiment of the invention, in the case of rejection, the user should have the ability to manually adjust the software on the image receiving device 103 and the image analysis parameters in order to achieve a reasonable segmentation of the overview image 401.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072.  The examiner can normally be reached on Monday - Friday 9:30 am-6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LENA NAJARIAN/Primary Examiner, Art Unit 3686